Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00414-CR
____________
 
JUAN JOSE ESCOBEDO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
 Harris County, Texas
Trial Court Cause No. 1087821
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to aggravated robbery with a deadly weapon.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on April 10, 2008, to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal. 




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)